Citation Nr: 1230871	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Monica D. Cliatt, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hearing loss, tinnitus, pes planus, a left knee disorder, a right knee disorder, a back disorder, and service connection for a right shoulder disorder.  

In his substantive appeal (VA Form 9), received in March 2009, the Veteran requested a Board hearing.  In a subsequent statement, however, dated June 26, 2012, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2011).  

The Board notes that in a February 2009 Decision Review Officer's (DRO) decision, service connection was granted for adjustment disorder, claimed as depression; a 10 percent rating was assigned, effective November 30, 2006.  In his March 2009 substantive appeal, the Veteran expressed disagreement with the percentage assigned for his adjustment disorder.  Thereafter, in a rating action in December 2011, the RO granted service connection for post-traumatic stress disorder (PTSD) with associated depression, effective November 30, 2006.  The rating was increased from 10 percent to 50 percent.  A statement of the case (SOC) was issued in March 2012.  However, no substantive appeal was thereafter received from the Veteran.  

(The issues of entitlement to service connection for right ear hearing loss, service connection for a right knee disorder, and service connection for a back disorder are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has current left ear hearing loss as defined by VA.  

2.  Tinnitus was not manifest in military service and is not attributable to the Veteran's military service.  

3.  The Veteran's pes planus existed prior to service and did not worsen or increase in severity during service.  

4.  The Veteran does not have a right shoulder disorder.  

5.  The Veteran does not have a left knee disability that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have pes planus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  

4.  The Veteran does not have a right shoulder disorder that is the result of disease or injury incurred in or aggravated during active military service 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).  

5.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2006 from the RO to the Veteran which was issued prior to the RO decision in August 2007.  An additional letter was issued in March 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran entered active duty in June 2000.  His DD Form 214 indicates that his military occupational specialty was as a Unit Supply Specialist.  At his enlistment examination in May 2000, an audiometric examination revealed pure tone thresholds of 15, 15, 20, 35, 30, and 35 decibels in the right ear, and 20, 0, 5, 0, 0, and 0 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  Clinical evaluation of the ears and lower extremities was normal.  The enlistment examination noted pes planus that was considered mild, asymptomatic.  In July 2000, the Veteran was seen for complaints of bilateral arch pain.  No diagnosis was noted; he was issued arch pads.  In March 2002, the Veteran was seen for complaints of left knee pain for the previous three days; he reported injuring the left knee while jumping.  The assessment was left collateral ligament strain.  

On the occasion of his separation examination, in September 2002, the Veteran reported jarring his left knee on an airborne operation, with subsequent pain and swelling that went away.  Clinical evaluation of the lower extremities and the ears was normal.  The Veteran also reported injuring his shoulder and being placed on profile for one week.  Clinical evaluation of the upper extremities was normal.  At separation, audiometric testing revealed pure tone thresholds of 20, 20, 30, 35, and 30 decibels in the right ear, and 20, 10, 10, 10 and 15 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Clinical evaluation of the feet was normal; he had a normal arch.  

The Veteran's claim of service connection for multiple disabilities (VA Form 21-526) was received in November 2006.  Submitted in support of the claim were VA progress notes dated from December 2006 through May 2008.  The records indicate that the Veteran was seen in an emergency room in December 2006, at which time he reported serving in Afghanistan for a period of 4 months in 2002; it was noted that the Veteran was experiencing symptoms of anxiety, stress and depression.  The Veteran also reported problems with pain in his knees and back as a result of marching in Afghanistan.  No pertinent diagnosis was noted.  During a clinical visit in December 2006, the Veteran complained of mild tenderness of the lower lumbar paravertebral musculature and mild tenderness at the medial joint spaces, bilaterally.  Evaluation was positive for hearing loss in the right ear with tinnitus.  The assessment was chronic low back pain and arthralgia of multiple joints.  A treatment note dated in August 2007 reflects assessment of chronic back pain and chronic knee pain.  

When seen in September 2007, the Veteran reported a medical history of hearing loss, chronic low back pain secondary to paratrooping, and neck pain secondary to a motor vehicle accident.  He presented to the VA clinic with progressive back and knee pain; he stated that the knee and back pain had increased over the last month.  In May 2008, the Veteran reported continued right shoulder pain; the assessment was chronic low back pain, chronic bilateral knee pain, and chronic right shoulder pain.  A consultation report, dated in October 2007, noted that the Veteran had experienced episodes of fluctuating hearing loss, fluctuating tinnitus and discomfort involving his right ear.  Examination of the left and right ears was within normal limits.  An audiology evaluation note, prepared in October 2007, indicated that hearing was within normal limits with excellent speech discrimination in the left ear; there was mild to moderate, high frequency, primarily sensory hearing loss in the right ear beginning at 3000 Hz with excellent speech discrimination at a comfortable listening level.  

Received in March 2011 were treatment reports from several private medical providers, dated from September 2005 to February 2011.  The records do not reflect any complaints, findings or diagnoses of a left knee disorder, hearing loss or tinnitus.  Private treatment reports from Zoloft, Gilfert, Gold and Associates, show that the Veteran was seen in September 2005 with concern of pain in his arches with running and physical activity; it was noted that he had been active in the military and was now a police officer.  He was experiencing pain on a regular basis.  The diagnosis was posterior tibial tendon dysfunction, and metatarsus adductus.  Among these records was a treatment note from the Vet Center, dated in November 2006, indicating that the Veteran was refereed for a psychiatric evaluation; at that time, he reported a number of problems with his right shoulder.  The Veteran reported that the shoulder problem was first noticed by him in training and with jump school; he stated that the shoulder problem was documented during service.  No pertinent diagnosis was noted.  During a clinic visit in May 2008, the Veteran reported continued right shoulder pain.  The assessment was chronic right shoulder pain.  

The Veteran was afforded a VA Joints examination in June 2011.  The Veteran reported suffering a right shoulder strain on an obstacle course.  The examiner noted that the STRs and claims folder were silent for any shoulder injury.  The examiner noted that the STRs reported a minor strain of the left knee in 2002; however, the records are silent for any additional injury to the left knee, follow-up evaluations or treatment since the alleged injury.  The separation examination reported that the knee was resolved and clinical evaluation of the left knee was normal.  On examination, the examiner stated that the left knee was a normal appearing joint without evidence of trauma or service connection.  The examiner also stated that there was no evidence of abnormal knee condition that should limit the Veteran's range of motion objectively.  X-ray study of the left knee was normal.  The examiner stated that there was no evidence of a left knee condition related to service; he stated that a mild strain appeared to have resolved and no follow up or treatment was required since service.  No degenerative changes were noted on x-ray.  Examination of the right shoulder, including x-ray study, was within normal limits.  The examiner stated that, based upon the findings at that time, the Veteran's condition in the service would be considered acute and transitory regarding the left knee.  The examiner opined that there was no indication of chronicity or continuity of treatment, and no indication that any presently noted left knee condition was noted while on active duty.  The examiner stated that the claims file and STRs are silent for any shoulder condition or syncopal condition that could be considered a service connected condition.  

The Veteran was also afforded a VA examination in June 2011 for evaluation of his feet.  At that time, the Veteran reported the onset of bilateral pes planus between 2003 and 2004; he stated that he started getting pain in his feet and ankles right before he went into the Police Academy in 2005.  The Veteran indicated that he was doing 18K runs prior to going to Afghanistan and jumping at least once a month.  He was deployed in 2002 and was in Afghanistan.  He stated that, although training had stopped for 9 months prior to his deployment, he still did PT every day with full weapon and supplies for about 2 to 2 1/2 hours.  The Veteran related that he had normal soreness that you would have in boots but did not have pain like he did when he came out.  The Veteran reported pain, stiffness, fatigability, weakness and lack of endurance as a result of his pes planus.  Following evaluation, the examiner reported a diagnosis of bilateral pes planus.  The examiner observed that the Veteran entered active duty with bilateral symptomatic pes planus; and, the STRs indicate that he was seen on July 28, 2000 complaining of arch pain for which he was given arch padding.  The examiner also noted that a finding of normal arch was noted at separation.  The examiner stated that, based upon the findings at that time, Veteran's condition in service would be considered acute and transitory regarding the bilateral arch pain.  The examiner opined that there was no indication of chronicity or continuity of treatment in the military nor in the following two years when the Veteran started his career as a policeman which required significant physical fitness, running, walking and standing.  The examiner stated that, in his view, the Veteran's bilateral mild pes planus which was noted at enlistment was less likely as not permanently aggravated by his military service.  

A VA Audiological examination was also conducted in June 2011.  At that time, he complained of tinnitus and fluctuating hearing loss.  It was noted that he was exposed to noise in the service firing weapons that included 50 caliber weapons and squad automatic weapons.  He utilized hearing protection on the firing range all the time and some of the time in other situations.  The Veteran received a head injury during his 2nd jump in Airborne School.  He stated that he received a concussion and lost consciousness for 5 to 6 minutes.  He complained of intermittent bilateral tinnitus, which occurs a couple of times a day and lasts for 10 to 40 minutes, not more than an hour.  There was no history of familial hearing loss.  There was limited history of occupational noise exposure qualifying annually with weapons.  The Veteran reported having worn hearing protection all of the time.  He reported recreational noise exposure in the form of shooting and stated that he wore double hearing protection.  The examiner stated that pure tone testing revealed a mild to moderate sensorineural hearing loss at 6000 Hz to 8000 Hz in the right ear and normal hearing in the left ear.  The examiner stated that the Veteran exhibited normal hearing for rating purposes in both ears.  He stated that a mild to moderate high frequency loss at 6000 Hz and 8000 Hz in the right ear only cannot be ruled out.  The examiner stated that, review of the Veteran's previous results along with those from this evaluation, it was determined that the Veteran's hearing loss and tinnitus are less likely than not related to his noise exposure while in the military.  The examiner noted that enlistment audiogram showed a mild high frequency hearing loss in the right ear; there was a 10 db decrease in hearing sensitivity at 2000 Hz and 6000 Hz but a 10 db improvement at 4000 Hz at separation, not consistent with noise-induced hearing loss.  The examiner further noted that there has been some inconsistencies during Audiological evaluations in 2007 and again today and reports of fluctuating hearing loss.  He explained that, when comparing today's results with the enlistment audiogram, in fact, there was no significant threshold shift present for the right ear.  

Received in July 2011 were VA progress notes dated from October 2009 to July 2011.  A consultation report, dated in June 2010, reported active problems including bilateral sensorineural hearing loss; no pertinent diagnosis was noted.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of qualifying military service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to a compensable degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Left ear hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  Significantly, as noted above, the STRs do not reflect any complaints of or reference to left ear hearing loss.  While the Veteran indicates that he was exposed to noise on the firing range, the STRs are completely silent with respect to any finding of a left ear hearing loss.  Moreover, post-service treatment reports show no complaints or references to left ear hearing loss; an audiological evaluation in October 2007 reported hearing to be within normal limits in the left ear.  More recently, following a VA audiological evaluation in June 2011, the examiner noted that pure tone testing revealed normal hearing in the left ear.  Without evidence of a left ear hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . [also, i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current left ear hearing loss; however, he has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no competent clinical evidence of record that the Veteran has a current hearing loss disability in the left ear for VA purposes.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for left ear hearing loss is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Tinnitus

As for the tinnitus claim, the Board accepts that the Veteran was exposed to noise in service and has a current diagnosis of tinnitus.  However, the STRs are negative for any complaints and findings of tinnitus, and the June 2011 VA examiner has concluded that it is less likely than not that the tinnitus is a result of noise exposure in service.  

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA examiner to be more probative than the Veteran's lay opinion as to cause or onset, and the examiners' opinion is consistent with the record.  The examiner reviewed the claims file and noted that there was no reference to tinnitus in the STRs.  

To the extent that the Veteran has implied that he has had tinnitus since service, the Board finds such to be incredible.  As noted above, he did not report any tinnitus in service or at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the medical evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a credible history, especially given in the context of a claim for monetary benefits.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  

C.  Pes planus

In this case, the Veteran's STRs include a May 2000 enlistment examination that noted that he had pes planus that was mild, asymptomatic.  The Board accordingly finds that the Veteran had pes planus that existed prior to his entry into active service, as pes planus was noted at the Veteran's entrance into service.  Having found that flat feet preexisted military service, the Board must determine whether the presumption of aggravation applies.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (emphasis added).  

In this case, there is no objective evidence of any increase in the severity of the Veteran's pes planus during service.  The Board is aware that the Veteran was seen for bilateral arch pain in July 2000; however, this was not specifically attributed to pes planus at the time.  Supporting this conclusion is the fact that the examination at that time was negative.  Significantly, on the occasion of the separation examination in September 2002, the Veteran denied any foot problems, and clinical evaluation of the feet was normal.  It was also noted that the Veteran had a normal arch.  Consequently, even if pain in July 2000 was due to pes planus, it was not a problem thereafter.  Even at separation, his feet were normal.

A comparison of his entrance physical examination in May 2000 to his discharge examination in September 2002 therefore provides no basis to show that the pes planus was more severe at the time of his discharge than at the time of his induction.  The Board consequently finds that the Veteran's preexisting pes planus did not worsen during service and therefore was not aggravated.  

In order to prevail on the issue of service connection there must be:  medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.  

The Board has considered the theory that military service caused his pes planus to worsen.  There is nothing in the Veteran's records to support these lay assertions.  Although the Veteran is competent to observe an increase in the condition of his flat feet, the remaining record is contrary to his assertions.  No medical evidence has been submitted in this regard to show that the Veteran has current foot disability that is due to any event or incident of his period of active service.  On the contrary, following a VA examination in June 2011, the VA examiner stated that, based upon the findings at that time, the problem with arch pain in service would be considered acute and transitory.  The examiner opined that there was no indication of chronicity or continuity of treatment in the military nor in the following two years when the Veteran started his career as a policeman, which required significant physical fitness, running, walking and standing.  The examiner stated that, in his view, the Veteran's bilateral mild pes planus, which was noted at enlistment, was less likely as not permanently aggravated by his military service.  

The Board acknowledges that the Veteran contends that his pes planus was aggravated by the marching and running associated with active military service.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in this case, the Veteran's lay statements are not competent to make a relevant etiological determination.  As the Veteran's bilateral pes planus preexisted military service, service connection is warranted only if the disorder was permanently aggravated by military service.  38 C.F.R. § 3.306 (2011).  The occurrence of symptoms, in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  As the competency of the Veteran's lay testimony is founded on his ability to observe his symptomatology, his lay testimony cannot be competent to opine on a matter where the occurrence of symptoms alone is insufficient evidence.  Accordingly, the Veteran's lay statements are not competent to demonstrate that his bilateral pes planus was aggravated by active military service.  

Thus, there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Accordingly, the competent evidence of record does not show that the Veteran's bilateral pes planus was incurred in or aggravated by military service.  As such, service connection for bilateral pes planus is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.  

D.  Right shoulder disorder

The Veteran contends that he has a right shoulder disorder that had its onset in service.  The Veteran maintains that he started experiencing problems with his right shoulder in service as a result of the parachute jumps he performed as part of his duties.  

After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a right shoulder disorder.  The STRs show that the Veteran reported suffering a shoulder strain at discharge in September 2002; however, clinical evaluation of the shoulder was normal.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right shoulder disability.  VA treatment records document that the Veteran complained of right shoulder pain.  However, these complaints do not in and of themselves reflect diagnoses of a right shoulder disorder, and more significantly, no diagnosis was provided by any clinician evaluating the Veteran's complaints.  In fact, following the VA examination in June 2011, the VA examiner stated that the claims file and STRs are silent for any shoulder condition that could be considered a service-connected condition.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a right shoulder disorder; nor has he identified any provider whose records might show such disability.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a right shoulder disorder, or has manifested such condition since service, and linking a diagnosis to his military service, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("[i]n order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, service connection for a right shoulder disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

With no competent evidence that the Veteran has a right shoulder disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

E.  Left knee disorder

After review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disorder.  While STRs reflect complaints of left knee pain in March 2002, the persuasive medical evidence of record causes the Board to conclude that the 2002 complaint reflected an acute and transitory condition.  This is particularly so, as noted by the VA examiner that the remainder of the STRs are completely silent with respect to any complaints or diagnosis of a left knee disorder.  In fact, at the time of his separation examination in September 2002, clinical evaluation of the lower extremities was normal and the Veteran denied any knee problem at that time.  The first clinical suggestion of the possible onset of a chronic left knee disorder is in August 2007, almost 5 years after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

Moreover, the competent evidence of record has not attributed the Veteran's left knee disorder to his period of military service.  Following the June 2011 VA examination, the VA examiner concluded that there was no evidence of a left knee condition related to service; he stated that a mild strain appeared to have resolved and no follow up or treatment was required since service.  No degenerative changes were noted on x-ray.  The examiner stated that, based upon the findings at that time, the Veteran's condition in the service would be considered acute and transitory.  The examiner opined that there was no indication of chronicity or continuity of treatment, and no indication that any presently noted left knee condition was noted while on active duty.  

As for the Veteran's statements relating his current left knee disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to say he experienced left knee symptoms since service, only a qualified expert is competent to say that the symptoms are attributable to what happened in service.  

As the most probative evidence of record clearly indicates that the Veteran did not incur a chronic left knee disorder in service, the claim of entitlement to service connection for a left knee disorder is denied.  The preponderance of the evidence is against the claim.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for pes planus is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left knee disorder is denied.  


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  


A.  Right ear hearing loss

As noted above, there was loss of some hearing acuity in the right ear noted upon entry into service in May 2000.  Therefore, one of the questions as to the right ear is whether the preexisting hearing loss was aggravated during military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  

On VA examination in June 2011, the VA examiner concluded that right ear hearing loss preexisted service; he stated that, based on review of the Veteran's results along with those from this evaluation, it was determined that is less likely than not that hearing loss is related to noise exposure in service.  

In this opinion, while the examiner indicated that the Veteran's right ear hearing loss preexisted his service entrance, the examiner simply stated that it was not "service connected" and failed to address whether the Veteran's right ear hearing loss was aggravated while he was on active duty.  Therefore the June 2011 VA examination was inadequate in that the opinion did not address the matter of aggravation of the Veteran's hearing loss during service.  The phrase "service connected" is a legal conclusion, not a medical one.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that a new VA medical opinion is required.  This is especially so given the discrepancy in audiometric test results during service and when the 2011 examination report is compared to a 2007 audiological evaluation.  The 2007 one reflected hearing loss that appears to have met the threshold requirements of 38 C.F.R. § 3.385 while the 2011 one does not.  These differences should be explained on remand.

B.  Low back and right knee disorders

The Veteran maintains that he has a low back disorder and right knee disorder that are the result of injuries he sustained during parachute jumps on active duty; he also maintains that these problems developed as a result of marching.  

Post-service medical records reflect ongoing complaints for chronic low back and right knee disorders.  The Veteran was seen at a VA clinic in December 2006 for symptoms of anxiety, stress, and depression; at that time, he reported serving in Afghanistan for a period of 4 months in 2002.  The Veteran complained of pain in his knees and back as a result of marching in Afghanistan.  No pertinent diagnosis was noted.  On December 6, 2006, it was noted that the Veteran had mild tenderness of the lower lumbar paravertebral musculature and mild tenderness at the medial joint spaces, bilaterally.  The assessment was chronic low back pain.  During a clinic visit in May 2007, it was noted that the Veteran had a history of chronic low back pain and arthralgia.  It was also reported that the Veteran was involved in an automobile accident on May 22, and was sent to a private hospital where his back was x-rayed; no fractures were noted.  No pertinent diagnosis was noted.  When seen in September 2007, the Veteran reported chronic low back pain and knee pain secondary to paratrooping in service.  He reported having back and knee pain for the past month.  The pertinent diagnosis was chronic back and knee pain.  A May 2008 VA progress note reflects an assessment of chronic low back pain and chronic bilateral knee pain.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (i).  A medical examination or medical opinion may be deemed necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c) (4) (i), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  

As noted above, the record contains competent evidence that the Veteran may have current low back and right knee disorders.  And, the Veteran maintains that he developed back and knee problems as a result of parachute jumps.  However, the record contains insufficient evidence for the Board to determine the nature of any current low back or right knee disorder experienced by the Veteran, as well as whether any such disorder had its onset during service or was aggravated by his service.  Under the circumstances, the Board is of the opinion that further development would be helpful to a proper adjudication of the Veteran's current claims for service connection for low back and right knee disorders.  Thus, VA must obtain an examination and opinion in order to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who treated the Veteran for his claimed right ear hearing loss, low back or right knee disorder, especially within one year of his active service or in the years immediately after.  After securing the necessary releases, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran given opportunity to obtain them.  

2.  The AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological evaluation in order to determine the nature and etiology of any hearing loss in the right ear.  The claims folder must be made available to the examiner for review prior to the examination.  Following a review of the records, the examiner must provide an opinion on whether any right ear hearing loss shown on the military entrance examination underwent a worsening beyond its natural progression during military service.  If it is determined that no loss of acuity was demonstrated by the entry examination report, the examiner should set forth the medical probabilities that current loss is traceable to the Veteran's period of military service.  The examiner should also address the different audiogram results, especially those obtained since the Veteran filed his claim (i.e., October 2007 and June 2011), and indicate the likelihood that the Veteran indeed experiences a current loss of hearing acuity in the right ear that meets the criteria for impaired hearing in 38 C.F.R. § 3.385.  

All opinions by the examiner should be explained in detail, especially if it is determined that the Veteran does not now have impaired hearing in the right ear as defined by VA.  In other words, if the examiner concludes that an earlier examination report is incorrect, the reasons for so concluding should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The Veteran should be scheduled for a VA medical examination to ascertain the nature and etiology of his claimed right knee and low back disabilities.  The claims folder should be made available to the examiner for review.  All tests and studies (including x- rays) deemed necessary should be accomplished.  The examiner should thereafter be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current right knee or low back disability(ies) is/are related to the Veteran's period of active duty service.  The examination report must include a definitive diagnosis(es) for the right knee and for the back and a complete rationale for all opinions expressed.  The examiner should specifically outline the medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuity of symptoms related to his right knee and back.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the claims remaining on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


